Exhibit 10.2
June 22, 2010
Jan H. Hollar
Yadkin Valley Financial Corporation
209 North Bridge Street
Elkin, North Carolina 28621
Dear Jan,
     Yadkin Valley Financial Corporation (the “Company”) has entered into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase occurred as part of the Company’s participation in the Treasury’s
Troubled Asset Relief Program — Capital Purchase Program (the “CPP”).
     As a condition to the investment under the Participation Agreement, the
Company is required to take certain actions with respect to compensation
arrangements of its senior executive officers, including senior executive
officers of its wholly owned subsidiary, Yadkin Valley Bank and Trust Company.
The Company recently determined that you are or may be a senior executive
officer for purposes of the CPP. To comply with the requirements of the CPP, and
in consideration of the benefits that you will receive as a result of the
Company’s participation in the CPP and for other good and valuable
consideration, the sufficiency of which you hereby acknowledge, you agree as
follows:

  (1)   No Golden Parachute Payments. You will not be entitled to receive from
the Company any golden parachute payment (as defined below) during any period in
which the Treasury holds an equity or debt position acquired from the Company in
the CPP, as defined by Section 111(a)(5) of EESA (as defined below) (the “CPP
Covered Period”) (or during the year following any acquisition of the Company,
to the extent required by the CPP Limitations (as defined below)).     (2)   No
Bonus, Retention Award, or Incentive Compensation. At any time at which you are
one of the Company’s top five most highly compensated employees, as such term is
defined in Q&A 1 of the Interim Final Rule, you will not be entitled to receive
from the Company any bonus, retention award, or incentive compensation during
the CPP Covered Period, except for certain long term restricted stock payments
and previously determined bonus payments to the extent permitted by
Section 111(b)(3)(D) of EESA (as defined below).     (3)   No Tax Gross-Up
Payments. You will not be entitled to receive from the Company any tax gross-up
(as defined below), including a right to a payment of such gross-up at a date
following the CPP Covered Period, or other reimbursements for the payment of
taxes during the CPP Covered Period.     (4)   Recovery of Bonus and Incentive
Compensation. You will be required to and shall return to the Company any bonus
or incentive compensation paid to you by the Company during the CPP Covered
Period if such bonus or incentive compensation is paid to you based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 



--------------------------------------------------------------------------------



 



  (5)   Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements, including
your Employment Agreement (all such plans, arrangements and agreements, the
“Benefit Plans”) are hereby amended to the extent necessary to give effect to
provisions (1)-(4) of this letter.

     The Company is also required as a condition to participation in the CPP to
review the Benefit Plans to ensure that the Benefit Plans do not encourage its
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company. To the extent that the Company determines that the
Benefit Plans must be revised as a result of such review, or determines that the
Benefit Plans must otherwise be revised to comply with Section 111(b) of the
EESA (as defined below) as implemented by any guidance or regulation thereunder
that has been issued and is in effect as of the closing date of the Company’s
issuance of preferred stock and warrants to acquire common stock to the Treasury
pursuant to the CPP (the “CPP Limitations”), you and the Company agree to
negotiate and effect such changes promptly and in good faith.

  (6)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined under Q&A 1 of the Interim Final Rule issued by the Treasury at 31
CFR Part 30, effective on June 15, 2009 (the “Interim Final Rule”).     •  
“Golden parachute payment” shall have the meaning set forth under Q&A 1 of the
Interim Final Rule.     •   “Gross-up” shall have the meaning set forth under
Q&A 1 of the Interim Final Rule.     •   The term “Company” includes any
entities treated as a single employer with the Company under Q&A 1 of the
Interim Final Rule.     •   This letter is intended to, and shall be
interpreted, administered and construed to comply with Section 111 of the
Emergency Economic Stabilization Act of 2008 (the “EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 and the regulations and guidance
promulgated thereunder (and, to the maximum extent consistent with the
preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

  (7)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
North Carolina. This letter may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature.     (8)   In addition, upon such time as
the Treasury no longer holds securities or debt of the Company acquired under
the CPP, this letter shall be of no further force or effect, except to the
extent required by the CPP Limitations. If you cease to be a senior executive
officer of the Company for purposes of the CPP, you shall be released from the
restrictions and obligations set forth in this letter to the extent permissible
under the CPP. If it is determined that you are not a senior executive officer
of the Company as of the date hereof, this letter shall be of no force or
effect.

 



--------------------------------------------------------------------------------



 



     The Company appreciates the concessions you are making and looks forward to
your continued leadership during these financially turbulent times.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



             
 
      Sincerely,
 
           
 
      YADKIN VALLEY FINANCIAL CORPORATION
 
           
 
      By:   /s/ William A. Long 
 
           
 
      Name:   William A. Long
 
      Title:   President and Chief Executive Officer
 
            Intending to be legally bound, I agree with and accept the
foregoing terms on the date set forth below.        
 
           
By:
  /s/ Jan H. Hollar         
 
           
 
           
Name:
  Jan H. Hollar        
Title:
  Chief Financial Officer        
Date:
  June 22, 2010        

 